DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 Response to Amendment
The amendments, filed 11/23/2020, have been entered and made of record. Claims 1 and 3-10 are pending.
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1 and 3-10 under 35 USC § 103 have been fully considered but are moot in view of the new ground of rejection sets forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US PG PUB 2020/0245022 hereinafter referred as Wright) in view of Pierce, JR, et al. (US PG PUB 20120064874 hereinafter referred as Pierce).
Regarding claim 1, Wright discloses a computer-readable non-transitory recording medium comprising a content reproduction program for causing a computer to implement:
a sound detection unit that detects sound of first content reproduced outside the computer, the sound being watermark data embedded in the first content (see paragraph 0023 detect or collect watermarks in media content and detect audio or video code embedded into the media content and in watermarks in media content; see paragraph 0003 audio/video media includes internet streaming advertisements; see paragraph 0020 audio/video media including internet-based transmission, remotely stored media, etc.);
a time axis determination unit that determines, on the basis of the detected sound, a time axis of second content reproduced subsequent to the first content outside the computer by associating reproduction timing of the second content with time (see paragraph 0023 in the case of a commercial/program transition watermark information and/or codes can be time-stamped to form a timeline indicative of when television program segments occurred and when commercial advertisements occurred); and

Claim 1 differs from Wright in that the claim further requires the said sound of the first content is detected using a microphone; and a content reproduction unit that reproduces third content corresponding to the second content in synchronization with reproduction of the second content on the basis of the determined time axis.
In the same field of endeavor Pierce discloses sound of the first content is detected using a microphone (see portable device microphone as shown in figures 1-2; see figure 3 steps 440-450, audio signal presented at the beginning of event and device detects signal); and a content reproduction unit that reproduces third content corresponding to the second content in synchronization with reproduction of the second content on the basis of the determined time axis (see figure 3 steps 470-490, device uses signal to start synch timer; device presents content in sync with credits (additional synch signals); see paragraph 0031 the timer determines when the movie content has reached a particular point, and at the appropriate time, the device will awaken; see paragraph 0032 the content 140 is in synch with the event content (e.g. the movie credits); see paragraph 0033 time counted by the timer is stored in the application program; the application looks up the appropriate time value based upon the signal received; alternatively it would be possible to encode the delay time values within the signal to identify the time values by decoding the signal, and then use these values to trigger the sharing of the content).
Therefore in light of the teaching in Pierce it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright by 
Regarding claim 3, Wright discloses wherein the watermark data is sound data in a non-audible range (see paragraphs 0020 and 0027-0028).
Regarding claim 4, Wright discloses wherein the sound detection unit further detects a feature amount of sound of the second content reproduced outside the computer, and the time axis determination unit determines the time axis on the basis of the watermark data embedded in the first content or the feature amount of the second content (see paragraphs 0023, 0030, 0064, 0066 and figures 8-9). 
Regarding claim 5, Pierce discloses the watermark data contains first data for determining the time axis and second data for specifying the third content, the time axis determination unit determines the time axis on the basis of the first data, and the content reproduction unit reproduces the third content on the basis of the second data (see paragraphs 0031-0033). The motivation to combine the applied prior arts has been discussed in claim 1 above.
Regarding claim 6, Wright discloses the sound detection unit detects a feature amount of the sound, and the time axis determination unit determines the time axis on the basis of the detected feature amount (see paragraphs 0030, 0057-0059 and figures 8-9). 
Regarding claim 7, Wright discloses the sound detection unit and the time axis determination unit stop operating when the time axis is determined (see paragraphs 0067-0068). 
Regarding claim 8, Wright discloses the time axis determination unit corrects the time axis on the basis of the feature amount of the second content after the time axis is determined (see paragraphs 0056-0057). 

Regarding claim 10, the limitation of claim 10 can be found in claim 1. Therefore claim 10 is analyzed and rejected for the same reasons as discussed in claim 1 above.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharma et al. (US PG PUB 20140142958) discloses detection of distinct watermarks within the received audio of the mobile device wherein the mobile device uses a microphone. See paragraphs 0026 and 0048.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329.  The examiner can normally be reached on M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        August 30, 2021